DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The amended claims included the limitation “sensing an indicated mean effective pressure” which is new matter because the original specification states that the indicated mean effective pressure is always calculated based on other data and not sensed directly by a sensor.  There does not appear to be support for any other method of gathering the IMEP data besides calculation in the original specification.  While examiner understands that the IMEP is calculated based on the readings of a cylinder pressure sensor, the IMEP is not directly sensed by the cylinder pressure sensor.  Similarly, the original specification fails to have support for any of “a predetermined normal indicated mean effective pressure”, “a sensed indicated mean effective pressure in other compression chambers”, or “a reference pressure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The amended claims 1, 6, and 7 include the limitation “sensing an indicated mean effective pressure” which is indefinite because the indicated mean effective pressure is defined in this application as a calculated value based on other gathered data and not sensed directly by a sensor.  There does not appear to be support for any other method of gathering the IMEP data besides calculation in the original specification.  While examiner understands that the IMEP is calculated based on the readings of a cylinder pressure sensor, the IMEP is not directly sensed by the cylinder pressure sensor.  Therefore, the limitation in claims 1, 6, and 7 as written is indefinite.  For the purposes of examination under the art, this limitation will be broadly interpreted as “using cylinder pressure sensor readings to calculate an IMEP”.  

Similarly, claim 1, 6, 7, and 16 each contain at least one of the following limitations which are indefinite: “a predetermined normal indicated mean effective pressure”, “a sensed indicated mean effective pressure in other compression chambers”, or “a reference pressure parameter”.  These variations on the IMEP or other pressure sensor readings are not defined in the specification of this case.  Therefore, it is impossible for one of ordinary skill in the art to know specifically how these values are determined for the subject invention.  For the purposes of examination under the art, these limitations will be broadly interpreted as “a desired IMEP value”.  However, it is not guaranteed that this concept would be considered definite for continued prosecution of this application.  Therefore, the claims are rejected under 35 U.S.C. 112(b).  

Claims 2-5, 8-15 and 17-20 are rejected based on their dependence on a rejected claim.  

Allowable Subject Matter
Claims 1, 6, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action. Claims 2-5 and 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or render obvious sensing an indicated mean effective pressure for each of a plurality of compression chambers in an engine and comparing the sensed IMEP parameter of a first compression chamber to a predetermined normal IMEP or the sensed IMEP in other compression chambers, as claimed in claims 1, 6, and 7.

Wang et al. (PG Pub 2008/0078167) teaches the similar concept of calculating the brake mean effective pressure for a cylinder and using that to implement a control strategy for an engine including controlling the fuel injector pulse timing and pulse duration as claimed in various dependent claims.  However, the BMEP is not equivalent to the IMEP and Wang is silent as to comparing the BMEP of a cylinder to other cylinders or a desired BMEP, which might point to an obviousness rejection over the previously cited prior art of Braly or Yoshida.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see page 6, filed December 14, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of April 16, 2021 has been withdrawn. 

Applicant’s arguments, see page 6, filed December 14, 2021, with respect to the objections to claims 1 and 6 have been fully considered and are persuasive.  The objection of April 16, 2021 has been withdrawn.

Regarding applicant’s argument that Yoshida does not teach sensing an indicated mean effective pressure, the examiner agrees.  However, it is noted that Yoshida does teach calculating the mean pressure in the cylinder for each cycle, as shown in figure 15.  While this reference is not being used to reject the current claims, calculating an indicated mean effective pressure is generally known in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Susan E Scharpf/Examiner, Art Unit 3747    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747